Citation Nr: 1810809	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  11-27 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to a compensable rating for limited motion of the jaw prior to November 16, 2011, and in excess of 40 percent since that date.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 (which denied an increased rating for limited motion of the jaw) and an April 2013 rating decision (which denied service connection for a heart disability) by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  

In the April 2013 rating decision, a 40 percent rating was awarded for the service-connected limitation of motion of the jaw effective November 16, 2011.  

The Veteran testified at a video conference hearing before the Board in May 2015. 

In October 2015, the Board remanded the Veteran's claims for additional development.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's claimed heart disability was first shown many years after active duty and is not related to any injury, disease or event incurred in service; a heart disability was neither caused nor aggravated by a service-connected disability.   

2.  Prior to November 16, 2011, the service-connected limited motion of the jaw was not manifested by inter-incisal range limited from 31 to 40 millimeters (mm).

3.  Since November 16, 2011, the service-connected limited motion of the jaw is assigned the maximum, 40 percent schedular rating.  


CONCLUSIONS OF LAW

1.  Criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  Prior to November 16, 2011, criteria for the assignment of a compensable rating for limited motion of the jaw have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.150, Diagnostic Code 9905 (2017).

3.  Since November 16, 2011, criteria for a rating in excess of 40 percent for limited motion of the jaw have not been met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.150, Diagnostic Code 9905 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment reports, and private treatment reports have been obtained. 

The Board remanded the claims to obtain any additional treatment records identified by the Veteran and to afford the Veteran VA examinations to ascertain the severity of the service-connected limited motion of the jaw and to determine the etiology of any diagnosed heart disability.  Additional VA outpatient treatment reports were obtained and the Veteran was afforded VA examinations.  Neither the Veteran nor his representative has asserted that any records remained outstanding that were needed to give fair consideration to the Veteran's claims decided herein.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with VA examinations (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Historically, the Veteran submitted a claim for service connection for a heart disability in August 2012.  The Veteran avers that his service-connected posttraumatic stress disorder (PTSD) caused or aggravated his heart disability.  The claim was denied in an April 2013 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).  Certain chronic diseases, including certain forms of cardiovascular disease may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1133 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as identified in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted where a disability is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2017).  Compensation is payable when a service-connected disability has aggravated a nonservice-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the Veteran's service treatment reports reflects that the Veteran's March 1961 entrance examination revealed a normal clinical evaluation of the heart.  The records do not reflect any complaints, findings, or treatment for a heart disability during service.  The Veteran's August 1988 separation examination revealed a normal clinical evaluation of the heart.

At a VA cardiovascular examination in May 2016, the examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a clinical evaluation.  The examiner diagnosed the Veteran with second degree atrioventricular (AV) block type II.  The examiner opined that the Veteran's heart disability was less likely than not caused or aggravated by his service-connected PTSD.  The examiner's rationale was that the Veteran had episodes of irregular heart beat before he was diagnosed with PTSD.  The examiner also noted that the current severity of the heart disability was not greater than the baseline level of severity.    

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a heart disability. 

As an initial matter, the Board notes that, with regard to service connection a direct basis, the evidence does not reflect, nor has the Veteran contended, that his claimed heart disability was incurred in or caused by his military service.  The Veteran has not argued to the contrary.  Similarly, the claimed disability was not diagnosed within one year of the Veteran's separation from service.  Consequently, service connection is not warranted on a direct or presumptive basis. 

The Board will now turn to the discussion of secondary service connection.  Of note, the Veteran contends that his claimed heart disability was caused or aggravated by the service-connected PTSD.  Here, the May 2016 VA examiner's opinion is the most probative evidence of record.  As discussed, the examiner reviewed the claims file and included a complete rationale for the conclusion reached.  The Veteran has not submitted any competent medical evidence to the contrary.  Hence, the Board finds that the weight of the competent evidence is against a finding that it is at least as likely as not (50 percent or greater) that the Veteran's service-connected PTSD caused or aggravated the claimed heart disability.   

The Veteran contends that his heart disability is related to the service-connected PTSD.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of a heart disability.   See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, the lay statements regarding the Veteran's heart disability as being related to the service-connected PTSD is not considered to be competent nexus evidence, as the Veteran is not shown to be medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

As such, the weight of the competent evidence is against a finding that the Veteran's heart disability resulted from his military service or was caused or aggravated by a service-connected disability.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.

Increased Rating

Historically, the Veteran submitted a claim for an increased (compensable rating) for limited motion of the jaw in March 2010.  The claim was denied in a December 2010 rating decision.  As noted, in an April 2013 rating decision, the rating assigned for limited motion of the jaw was increased to 40 percent effective November 16, 2011.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

At an August 2010 VA examination, clinical evaluation did not reveal any limitation of temporomandibular articulation.  

At a July 2012 VA examination, clinical evaluation revealed interincisional range was limited between 0 and 10 mm.  

At a February 2017 VA examination, the Veteran was diagnosed with temporomandibular joint dysfunction (TMJ).  Clinical evaluation revealed that interincisional range was limited to 15 mm.  

The rating criteria under Diagnostic Code 9905, for limited motion of the temporomandibular articulation, provides that inter-incisal range limited from 31 to 40 mm warrants a 10 percent rating; from 21 to 30 mm warrants a 20 percent rating; from 11 to 20 mm warrants a 30 percent rating; and from 0 to 10 mm warrants a 40 percent rating.  38 C.F.R. § 4.150. 

Range of lateral excursion limited to 0 to 4 mm is assigned a 10 percent rating.  Id, Diagnostic Code 9905. 

Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  Id, Note to Diagnostic Code 9905.

Prior to November 16, 2011, the only relevant evidence consists of the August 2010 VA examination which did not reveal any limitation of temporomandibular articulation which equates to a noncompensable rating.  Consequently, for the period prior to November 16, 2011, a compensable rating is not warranted. 

For the period since November 16, 2011, the Veteran has been awarded the maximum, 40 percent scheduler rating for his service-connected limited motion of the jaw.  Consequently, for the period since November 16, 2011, a rating in excess of 40 percent is not warranted. 

The Board has considered whether any other Diagnostic Codes pertaining to Dental and Oral Conditions would be more appropriate.  However, disability at issue is most appropriately rated under the currently assigned Diagnostic Code.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to a compensable rating for limited motion of the jaw prior to November 16, 2011, and in excess of 40 percent since that date is denied.  



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


